                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


PAUL EUGENE                                              CIVIL ACTION


VERSUS                                                   NO. 18-5311


INTERNATIONAL-MATEX                                      SECTION: “B”(1)
TANK TERMINALS LLC

                            ORDER AND REASONS

     Before   the   Court   are   defendant     International-Matex     Tank

Terminals LLC’s motion to dismiss (Rec. Doc. 10), plaintiff Paul

Eugene’s   opposition   (Rec.     Doc.   15),    and   defendant’s     reply

memorandum (Rec. Doc. 20). For the reasons discussed below,

     IT IS ORDERED that the motion to dismiss under Federal Rule

of Civil Procedure 12(b)(5) is GRANTED in part, to enter dismissal

without prejudice under Federal Rule of Civil Procedure 4(m).

FACTS AND PROCEDURAL HISTORY

     Plaintiff is a resident of Louisiana. See Rec. Doc. 2 at 2.

Defendant International-Matex Tank Terminals LLC (“IMTT”) is a

Delaware corporation with a principal place of business in New

Orleans, Louisiana. See id. IMTT previously employed plaintiff at

its St. Rose terminal. See Rec. Doc. 10-1 at 1.

     Plaintiff brings this action pursuant to Title VII of the

Civil Rights Act of 1964, the Americans with Disability Act, and

other state laws. See Rec. Doc. 2. Plaintiff alleges that his


                                    1
termination from IMTT was illegal and he suffered resulting damages

including loss of income, financial and emotional distress, and

suffering and loss of enjoyment of life. See id. at 3. Plaintiff

seeks, inter alia, compensatory, real, and punitive damages. See

id. at 4. Plaintiff also prays that his employment with IMTT be

reinstated. See id.

      Plaintiff filed this action on May 24, 2018. See Rec. Doc.

10-1 at 3. Therefore, he was obligated to serve IMTT no later than

August 22, 2018. See id. Plaintiff served IMTT thirteen days after

that deadline, September 4, 2018. See id. at 4.

      On October 16, 2018, IMTT filed a motion to dismiss for

insufficient service or, in the alternative, failure to state a

claim. See Rec. Doc. 10. On November 13, 2018, plaintiff filed a

response in opposition. See Rec. Doc. 15. On November 27, 2018,

IMTT filed a reply memorandum. See Rec. Doc. 20.



PARTIES’ CONTENTIONS 1

      A. Defendant’s Contentions

      IMTT   seeks   dismissal    pursuant    to   Rule   12(b)(5)   because

plaintiff failed to serve IMTT within 90 days after the filing of

his petition as required under FRCP 4. See id. at 1. Plaintiff



1 See also the parties’ contentions concerning IMTT’s request for an order

dismissing plaintiff’s claims pursuant to FRCP 12(b)(6). See Rec. Doc. 10-1 at
6-16; Rec. Doc. 15 at 3-7; Rec. Doc. 20 at 4-7 (the parties’ contentions
regarding 12(b)(6) dismissal).

                                      2
filed his petition through counsel on May 24, 2018. See Rec. Doc.

10-1 at 3. Therefore, he was obligated to serve IMTT no later than

August 22, 2018. See id. Plaintiff served IMTT thirteen days after

the deadline, September 4, 2018. See id. at 4. Without a good-

cause explanation, the only conclusion is that plaintiff failed to

timely    serve    IMTT   and   his   lawsuit   should   be   dismissed   with

prejudice. See id. “A dismissal without prejudice would be futile

in this case because [p]laintiff’s deadline to file suit on his

claims [has] passed.” Id. When plaintiff failed to effectuate

timely service, his claims expired as if they were never filed.

See id. at 5. IMTT believed that it would no longer face this

lawsuit    after    it    succeeded   before    the   EEOC   and   non-suit   by

plaintiff. See id. Plaintiff has exhibited a clear record of delay

such that his claims must be dismissed with prejudice. See id.

     In its reply, IMTT continues to urge that plaintiff’s petition

should be dismissed. See Rec. Doc. 20 at 2. Plaintiff’s in forma

pauperis status does not provide good cause to excuse his failure.

See id. Plaintiff was not required to hire a private process server

at $250.00 per hour. See id. Pursuant to the FRCP, plaintiff not

only had the ability, but also the right, for the U.S. Marshal to

effect service of this lawsuit on his behalf. See id. at 2-3.

Plaintiff apparently never requested service by the U.S. Marshal.

See id. at 3. The Fifth Circuit has affirmed dismissal of a lawsuit

when an in forma pauperis plaintiff failed to timely request

                                        3
service by the U.S. Marshal. See id. Furthermore, in the Fifth

Circuit, a suit dismissed for failure to serve is treated as

abandonment under state law. See id. Therefore, even if this case

is dismissed without prejudice, the dismissal would operate as a

dismissal with prejudice because the prescriptive period has not

been interrupted considering plaintiff’s failure to timely serve

IMTT. See id. at 3-4.

      B. Plaintiff’s Contentions

      Plaintiff concedes that he perfected service of process on

IMTT 13 days late; however, he contends that dismissal based on

insufficient service of process is not appropriate considering the

totality of the circumstances here. See Rec. Doc. 15 at 2. At all

relevant times here, plaintiff was proceeding in forma pauperis

and reportedly operating in good faith, in an effort to serve IMTT

in Baton Rouge, Louisiana, through personal service. He attributes

late service to his financial inability to hire a process server

at $250.00 an hour. See id.

      He further argues that dismissal without prejudice would not

be   futile   as   the   filing   of   the   first   complaint   interrupted

prescription and plaintiff would have additional time to re-file

the complaint. See id. Plaintiff received his right to sue letter

from the EEOC on February 25, 2018, making his complaint filing

deadline May 26, 2018. See id. He posits that since the instant

complaint was filed on May 24, 2018, this would allow an additional

                                       4
two days to re-file his complaint if it were dismissed without

prejudice. See id. He proposes that in the interest of judicial

efficiency   and   equity,   the   instant     complaint    should   not   be

dismissed and even if it were, the dismissal should be without

prejudice. See id. at 3.

LAW AND FINDINGS

     Federal Rule of Civil Procedure 12(b)(5) allows a party to

move to dismiss a case for insufficient service of process. “In

the absence of valid service of process, proceedings against a

party are void.” Aetna Bus. Credit, Inc. v. Universal Décor &

Interior Design, Inc., 635 F.2d 434, 435 (5th Cir. 1981). “When

service of process is challenged, the party on whose behalf it is

made must bear the burden of establishing its validity.” Id.

     Federal   Rule    of    Civil       Procedure   4     establishes     the

requirements for summons and service of process and section (h)

provides that an unincorporated association must be served in one

of two ways. First, it may be served in the manner prescribed for

serving an individual under Rule 4(e)(1), which provides for

service by “following state law for serving a summons in an action

brought in courts of general jurisdiction in the state where the

district court is located or where service is made . . ..” FED. R.

CIV. P. 4(h)(1)(A); 4(e)(1). Accordingly, under Louisiana law, a

limited liability company must generally be served by personal

service on any one of its agents for service of process. LA. CODE

                                     5
CIV. PROC.   art.   1266(A).   Second,   Rule   4(h)   provides   that   an

unincorporated association may be served “by delivering a copy of

the summons and of the complaint to an officer, a managing or

general agent, or any other agent authorized by appointment or by

law to receive service of process . . ..” FED. R. CIV. P. 4(h)(1)(B).

It appears to be uncontroverted that plaintiff eventually served

IMTT correctly by way of personal service.

     Federal Rule of Civil Procedure 4(m) establishes the time

limit for service, stating that “[i]f a defendant is not served

within 90 days after the complaint is filed, the court . . . must

dismiss the action without prejudice against that defendant or

order that service be made within a specified time.” Federal Rule

of Civil Procedure 4(m) also states that if a plaintiff shows good

cause for the failure, the court must dismiss the action without

prejudice or direct service be made within a specified time. It is

undisputed here that plaintiff failed to serve IMTT within 90 days

after his complaint was filed. Both parties agree that plaintiff

served IMTT thirteen days late. See Rec. Doc. 10-1 at 3; see also

Rec. Doc. 15 at 2.

     The issue here concerns whether plaintiff has shown good cause

for his failure. See Teveras v. Clark, Civil Action No. 17-12747,

2018 U.S. Dist. LEXIS 117890, at *3 (E.D. La. July 16, 2018)

(stating that a court must first determine whether good cause exist

and the party responsible for serving process has the burden to

                                    6
show that good cause existed for its failure to server process

properly). If good cause does exist, the Court must extend the

time requirement for service of process. If good cause does not

exist, the Court may, in its discretion, decide whether to extend

time for service or dismiss the case without prejudice. See id.

     Plaintiff has not shown good cause for his failure to timely

serve IMTT. Pursuant to Federal Rule of Civil Procedure 4(c)(3),

at the request of an in forma pauperis plaintiff, a court may

direct that service be made by a United States Marshal or other

person   or   officer   specially     appointed     by   the   Court   for   that

purpose. See Wade v. Powell, Civil Action No. 02-2590, 2003 U.S.

Dist. LEXIS 17951, at *3 (E.D. La. Oct. 7, 2003); see also 28

U.S.C.   §    1915.   The   Fifth   Circuit   has   held   that   a    plaintiff

proceeding in forma pauperis is entitled to rely upon service by

a Marshal and should not be penalized for failure of a Marshal to

properly effect service, where such failure is due to no fault of

the plaintiff. See Wade, 2003 U.S. Dist. LEXIS 17951, at *3.

However, the plaintiff must request that service be made upon the

appropriate defendant and attempt to remedy any apparent service

defects that arise and are known to plaintiff. See id. at *4; see

also Nagy v. Dwyer, 507 F.3d 161, 164 (2nd Cir. 2007) (stating

that an entitlement to service by the Marshal does not mean

automatic service by the Marshal). To show good cause for not

effecting timely service, an in forma pauperis plaintiff must show

                                       7
excusable    neglect   at    minimum.    See    id.   at   *5.   Showing   simple

inadvertence, mistake of counsel, or ignorance of relevant rules

does not establish good cause for not effecting timely service.

See id.; Kersh v. Derozier, 851 F.2d at 1512.

     There    is   nothing    in   the       record   showing    that   plaintiff

requested service upon IMTT by the U.S. Marshals of this District

or any other district. Plaintiff does not allege that he requested

service by the U.S. Marshals Service. Instead, plaintiff argues

that, even though he was entitled to service by the Marshals, at

no cost to him, his finances prevented him from timely serving

IMTT. That argument misses the point and is unconvincing. See also

Smith v. Pennsylvania Glass Sand Corp., 123 F.R.D. 648, 650 (N.D.

Fla. Feb. 24, 1988) (finding that a financial complication did not

establish good cause). Plaintiff served IMTT on September 4, 2018;

however, that was 13 days after the 90-day deadline and plaintiff

offers no other excusable reason for failing to request free

assistance from the Court or Marshal Service. His financial status

would not foreclose that assistance, it would have been freely

given upon request. See Wade, 2003 U.S. Dist. LEXIS 17951, at *5.

Plaintiff has failed to show good cause for his failure to timely

serve IMTT. See id. at *6.

     Having found that good cause does not exist, the court may,

in its discretion, decide whether to extend time for service or




                                         8
dismiss the case without prejudice. See Teveras, 2018 U.S. Dist.

LEXIS 117890, at *3.

     The relevant rules for this Court and pertinent case law in

this Circuit allow for discretion to “dismiss without prejudice”

or dismiss with prejudice when a dismissal without prejudice would

be futile. Circuit precedent recognizes that a dismissal without

prejudice leaves the parties in the same legal position as if no

suit had been filed and such a dismissal will result in an action

being time barred if the applicable statute of limitations has run

after the filing of the complaint. See Hawkins v. McHugh, 46 F.3d

10, 12 (5th Cir. 1995).

     Plaintiff argues that dismissal without prejudice would not

be futile here because the filing of his complaint interrupted the

prescription period, leaving him with two days as additional time

to re-file his complaint. See Rec. Doc. 15 at 2-3. He contends the

best interest of judicial time and cost should not cause dismissal

with prejudice. See id. at 3. IMTT contends that dismissal without

prejudice would be futile because plaintiff’s 90-day deadline to

file suit on his claims has passed; plaintiff’s failure to timely

serve IMTT makes his claims expire as if they were never filed;

and plaintiff has exhibited a clear record of delay. See Rec. Doc.

10-1 at 4-5; see also Rec. Doc. 20 at 3-4.




                                9
     While inexcusable neglect to timely effect service has been

shown, IMTT offers no facts to support its assertion that plaintiff

has exhibited a clear record of intentional delay.

     In Hawkins, 46 F.3d at 13, the Circuit affirmed the district

court’s    dismissal     of    plaintiff’s    second     complaint    because

plaintiff’s   first     complaint    was     dismissed    for   insufficient

service,   annulling     the    suspension    of   a   prescription    period

established by Louisiana law.             An equitable exception to the

limitations period has been developed that may allow a plaintiff

to maintain an action that would otherwise be barred by the statute

of limitations.        As stated in Burrell v. Crown Cent. Petroleum,

Inc., 255 F. Supp. 2d 591, 604 (E.D. Tex. 2003), the equitable

exception arises when the unlawful employment practice manifests

itself over time, instead of as a single discriminatory act or a

series of discrete acts. See Waltman v. Int'l Paper Co., 875 F.2d

468, 474 (5th Cir.1989). This exception is known as the “continuing

violation doctrine.” Notably, the Fifth Circuit has recognized

that the application of this doctrine can be “inconsistent and

confusing.” See Berry v. Bd. of Supervisors of L.S.U., 715 F.2d

971, 979 n. 11 (5th Cir.1983); see also Salinas v. Kroger Texas,

L.P., 163 F. Supp. 3d 419, 432 (S.D. Tex. 2016) and cases cited

therein (In assessing whether legal rights were timely exercised,

it is the jury's role to determine when a reasonable person in

plaintiff's position should have realized that alleged misdeeds

                                     10
were actionable discrimination).          Without prejudice for additional

review in any future action, the present record appears to show an

arguable yet barely plausible claim for a continuing violation.

Further,   an   equitable   result   should     allow   dismissal   without

prejudice as requested and minimally shown warranted by plaintiff.



     New Orleans, Louisiana this 27th day of September 2019




                                 __________________________________
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                     11
